                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

TERESA MORGAN-JOE,

            Plaintiff,                             Case No. 17-cv-13328
                                                   Hon. Matthew F. Leitman
vs.

NANCY A. BERRYHILL,
ACTING COMMISSIONER OF
SOCIAL SECURITY,

          Defendant.
__________________________________________________________________/

                              AMENDED ORDER

      This matter is before the Court on the parties’ Joint Stipulation for an Award

of Attorney’s Fees Under the Equal Access to Justice Act (“EAJA”). It is hereby

ORDERED that attorney’s fees should be allowed in this case under the EAJA in

the amount of $4,047.81. This award will fully and completely satisfy any and all

of Plaintiff’s claims for fees under EAJA.

      Pursuant to the United States Supreme Court’s ruling in Astrue v. Ratliff,

560 U.S. 586, 130 S. Ct. 2521 (2010), these attorney’s fees are payable to Plaintiff

as the prevailing party, and are subject to offset through the Treasury Department’s

Offset Program to satisfy any pre-existing debt Plaintiff may owe to the

government. If the Commissioner determines that Plaintiff owes no debt to the

government that would subject this award of attorney’s fees to offset, the
Commissioner may honor the Plaintiff’s assignment of EAJA fees providing for

payment of the subject fees to Plaintiff’s counsel, rather than to Plaintiff. If,

however, Plaintiff is discovered to owe the government any debt subject to offset,

the Commissioner shall pay any attorney’s fees remaining after such offset to

Plaintiff rather than to counsel.


                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: December 4, 2018


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 4, 2018, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
